—In an action to recover damages for legal malpractice, the defendants appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (Alpert, J.), dated June 7, 1999, which, inter alia, denied their motion to strike the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon receipt of the defendants’ notice for discovery and inspection, the plaintiff properly effectuated service of documentation in response thereto pursuant to CPLR 2103 (b) (6). The plaintiff submitted proof from his overnight delivery carrier, Federal Express, that the defendants’ attorney, Ronald J. Chisena, had signed for and accepted possession of the subject documents. Chisena, however, averred that the signature was not in his handwriting and that his office had not received the documents. Consequently, the Supreme Court denied the motion to strike the complaint and directed the defendants to “attend the office of plaintiff’s counsel and to photocopy the documents”.
It is well settled that a trial court has broad discretion in supervising discovery (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406; Buonaccorso v City of New York, 208 AD2d 791). The manner in which the Supreme Court provided for discovery in the order appealed from was a proper exercise of its discretion.
*611The defendants’ remaining contention is without merit. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.